United States Court of Appeals
                     For the First Circuit

No. 06-1362

                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

                        EDWARD PORTALLA,

                      Defendant, Appellant.




          APPEAL FROM THE UNITED STATES DISTRICT COURT

                FOR THE DISTRICT OF MASSACHUSETTS

       [Hon. Morris E. Lasker, Senior U.S. District Judge]



                             Before

                  Boudin, Chief Circuit Judge,

                   Cyr, Senior Circuit Judge,

                   and Howard, Circuit Judge.




     James H. Budreau, for appellant.
     Thomas M. Gannon, Attorney, Department of Justice, with whom,
Michael J. Sullivan, United States Attorney, Michael Pelgro, and
Glenn A. MacKinlay, Assistant United States Attorneys, were on
brief for appellee.



                          July 31, 2007
            CYR, Senior Circuit Judge.          Edward Portalla challenges

his conviction on one count of conspiring to distribute cocaine, 21

U.S.C. § 846, and two counts of money laundering, 18 U.S.C. § 1956,

contending that the government adduced insufficient evidence.                 We

affirm.

                                       I

                                BACKGROUND

            Between January 2001 and November 2002, Raphael Tejada,

a cooperating witness for the United States Drug Enforcement Agency

(DEA), made a series of controlled cocaine purchases from Salvatore

(“Rudy”) and Anthony (“Tony”) Carrillo (“the Carrillos”), as well

as their confederate underlings.              The Carrillos utilized cell

phones and pagers purchased from Portalla’s cell phone store to

facilitate the drug sales, many of which occurred at the Carrillos’

residences or from their vehicles.              In order to thwart police

detection of the Carrillos’ drug activities, Portalla arranged that

the Carrillos purchase the phones under fake names, and advised

them to discard and replace the phones (or the phones’ SIM – or

“security identity module” – cards) every month, prior to the end

of   the   first   billing   cycle.        Portalla   referred   to   these   as

“throwaway phones”.1


      1
      In June 2002, Portalla also sold a series of throwaway phones
to Rick Adams. Adams met Tony Carrillo during his visits to
Portalla’s store, where the three men openly discussed the
Carrillos’ drug business. Portalla acted as the “middleman” when
Tony Carrillo decided to sell his Chelsea cell phone store to

                                      -2-
          Morever,   Portalla    provided     other   services   to    the

Carrillos.    For example, he had kept the books for a pool hall

operated by the Carrillos, which was a center of their drug

trafficking   activities.   On   several     occasions,   Portalla    also

provided the Carrillos and their drug confederates with documents,

such as W-2 forms, which falsely stated that they were employed by

his company Wakefield Communications.       The false documents enabled

the drug conspirators to purchase expensive houses and luxury

automobiles, from which they conducted their drug trafficking

activities.

          In November 2002, Jill Parker, a confederate of the

Carrillos, told Tejada that he could obtain cell phones from

Portalla at Wakefield Communications, and provided Tejada with a

signed note to give to Portalla, which read:          “Sent over.”     In

January 2003, the DEA dispatched Tejada, equipped with a concealed

recording device, to the Portalla store to purchase cell phones.

When Tejada told Portalla that he had been referred by Jill Parker,

Portalla immediately asserted that Tejada would need to purchase

“throwaway” phones issued in fake names. Tejada told Portalla that

he would come back another time to buy the phones.        A week later,

Tejada returned to the Portalla store, accompanied by undercover

DEA agent Joao Monteiro posing as a drug dealer in need of cell



Adams, and Portalla advised Adams how to provide throwaway phones
to his customers.

                                 -3-
phones.   During a recorded conversation, Portalla again described

the advantages of throwaway phones, particularly their capacity to

confound law enforcement detection.           Portalla informed Monteiro

that he had provided similar services to the Carrillos. On January

21 and 30, Monteiro purchased four cell phones from Portalla, under

false names, for $600.

           In February 2003, DEA agents arrested the Carrillos and

their   drug   confederates,    and    seized      cell   phones   and   pagers

purchased from Portalla.         The agents arrested Portalla, then

searched his store, where they seized documents related to the

sales of cell phones to the Carrillos and Monteiro, as well as the

false employment documents Portalla had provided to the Carrillos

and their confederates to enable their purchases of houses and

automobiles.

           Portalla was indicted on one count of conspiring to

distribute cocaine, 21 U.S.C. § 846, and ten counts of money

laundering, 18 U.S.C. § 1956.         The jury found Portalla guilty on

the conspiracy count, as well as two money laundering counts.                In

due course, the district court imposed a 120-month prison term.

Portalla now appeals from the judgment of conviction.

                                      II

                                DISCUSSION

A.   The Conspiracy Count

           Portalla   first    contends     that    the   government     adduced


                                      -4-
insufficient    evidence       to    support       the    Count       1    conviction     for

conspiring to distribute cocaine.                 See 21 U.S.C. § 846.             We review

sufficiency-of-the-evidence               challenges      de     novo,          viewing   all

evidence, credibility determinations, and reasonable inferences

therefrom in the light most favorable to the verdict, in order to

determine whether the jury rationally could have found that the

government established each element of the charged offense beyond

a reasonable doubt.       United States v. Ossai, 485 F.3d 25, 30 (1st

Cir. 2007).

          In order to establish the crime of conspiracy, the

government     must    prove        the    existence       of     a       conspiracy,     the

defendant's    knowledge       of    the    conspiracy,         and       the    defendant's

knowing and voluntary participation in the conspiracy.                                United

States v. Ortiz, 447 F.3d 28, 32 (1st Cir. 2007).                                 The third

“participation”       element,       the    only    one    Portalla         challenges     on

appeal, requires that the government establish Portalla’s intention

to join the conspiracy and to effectuate the objects of the

conspiracy.    United States v. Lizardo, 445 F.3d 73, 81 (1st Cir.),

cert. denied, 127 S. Ct. 524 (2006).                     The intention to conspire

need not be express, but may be shown by circumstantial evidence.

Id.

          Portalla       contends          that    the    circumstantial            evidence

against him failed to support a reasonable inference that he

intended either to agree to the Carrillos’ drug conspiracy or to


                                            -5-
advance its illicit goals.                   Instead, he argues, the evidence

adduced    demonstrated      that       he    was    “merely       indifferent”    or   of

peripheral    significance         to        the    success    or     failure     of    the

conspiracy.       These claims are meritless.

            The     appeal   essentially            rests     on    Portalla's     faulty

assertions that, when viewed in isolation, particular items of

government evidence (e.g., the fact that Portalla had agreed to put

one phone in Tony Carrillo’s longtime girlfriend’s name, not in a

false name which would frustrate law enforcement discovery), was

insufficiently probative of Portalla's decision to participate in

the Carrillo conspiracy, or in the alternative, that the jury

improperly ignored or discounted other evidence (e.g., the Portalla

statements that he had advised the Carrillos to “go legit,” or “let

me stay far away. I don’t want nothing to do with [the drug

dealing]”) which would tend to demonstrate that he decided not to

become a conspirator.        “[J]uries are not required to examine the

evidence     in    isolation,      for        individual      pieces     of     evidence,

insufficient in themselves to prove a point, may in cumulation

prove it. The sum of an evidentiary presentation may well be

greater than its constituent parts.” United States v. Downs-Moses,

329 F.3d 253, 261 (1st Cir. 2003) (quoting Bourjaily v. United

States, 483 U.S. 171, 179-80 (1987)).                  So it is here.

            The government adduced evidence that Portalla knowingly

facilitated       the   Carrillo    conspiracy         on     several    occasions      by


                                             -6-
providing them with false employment credentials in order to enable

purchases of expensive residences and vehicles, which served the

Carrillos’   drug   trafficking     enterprise.     Portalla’s    false

information enabled the Carrillos to conceal the fact that the bulk

of their income derived from illegal drug trafficking. In November

2002, Jill Parker expressly referred Tejada to Portalla as one from

whom Tejada could acquire cell phones for use in drug trafficking,

advising Tejada to tell Portalla that Parker had sent him.         When

Tejada contacted Portalla and mentioned Parker, Portalla readily

volunteered to supply Tejada with cell phones under a fake name,

and advised Tejada simply to use and discard the phones after a

month and acquire a new phone under yet another false name.

Subsequently, Portalla made similar statements and proposals to

Monteiro, noting that he frequently helped the Carrillos to utilize

fake names to frustrate law enforcement detection. “[W]e require

jurors neither ‘to divorce themselves from their common sense, nor

to abandon the dictates of mature experience.’” United States v.

Morillo, 158 F.3d 18, 22 (1st Cir. 1998) (citation omitted).       The

cumulative   evidentiary   weight    of   these   circumstances   amply

supported a finding that Portalla knowingly and voluntarily decided

to participate in the Carrillos’ drug conspiracy and to effectuate

its goals.

          The Portalla effort to circumvent the jury's common-sense

determination is utterly unpersuasive. Although neither Portalla’s


                                  -7-
mere association with the Carrillos nor his mere presence during

their drug conspiracy would suffice to establish knowing and

voluntary participation in the conspiracy, see Ortiz, 447 F.3d at

32, the mere fortuity that Portalla himself did not sell the drugs,

did not exercise a leadership position within the conspiracy, and

as the provider of “peripheral” services (viz., the provision of

cell phones designed to elude law enforcement detection) was

unaware of many details of the Carrillos’ drug business, would not

foreclose a reasonable jury from convicting him as a coconspirator.

See United States v. Rodriguez-Ortiz, 455 F.3d 18, 22-23 (1st Cir.

2006) (noting that each coconspirator need not know of nor have

contact with all other members, nor know all the details of the

conspiracy or participate in each act in furtherance of it), cert.

denied, 127 S. Ct. 1010 (2007); see also U.S. Sentencing Guidelines

Manual      §    3B1.1    (providing   for     a   sentencing   enhancement     for

defendant’s exercise of authority or control over coconspirators).

                In addition to the sale of illicit drugs, another obvious

goal   of       the    Carrillo   conspiracy    was   the   avoidance   of   police

detection.        See United States v. Love, 336 F.3d 643, 645 (7th Cir.

2003) (“[D]rug dealers often conceal the ownership of their cell

phones.”).            In this regard, the evidence supports a reasonable

inference that Portalla knew he was helping the Carrillos conceal

the ownership of the cell phones which were essential tools of

their drug trade.           See, e.g., Rodriguez-Ortiz, 455 F.3d at 21-23


                                         -8-
(holding that defendant's procurement of cell phones for drug

coconspirators constituted sufficient evidence that defendant had

joined drug conspiracy).

            Portalla argues that the government simply proved that he

put one phone in the name of Tony Carrillo’s longtime girlfriend

(viz.,    not   a    fake    name),   notes      that      Carrillo       once     refused

Portalla’s offer to sell him a cell phone under a fake name, and

emphasizes that the police seized no physical evidence at his store

to establish that the phones he sold to the Carrillos and their

confederates        were    “throwaway”    cell      phones.            However,    these

assertions not only misrepresent the trial record but discount the

appellate    standard       of   review.        In   his    pre-    and     post-arrest

statements, Portalla admitted that he had supplied “throwaway” cell

phones to drug dealers, and provided the Carrillos and their

confederates        with    several   cell       phones,       thus      inviting      the

reasonable, non-speculative inference that the several cell phones

Portalla sold to his coconspirators were also “throwaways.”                           See

Ossai, 485 F.3d at 30 (noting that all reasonable inferences from

the evidence are to be construed in favor of jury verdict).

            Portalla        further    contends         that       he     was      “merely

indifferent” to the success of the Carrillo conspiracy because he

would have sold a “throwaway” cell phone to anyone, not only drug

dealers, and indeed he had done so on occasion to persons with poor

credit.     See United States v. Benevides, 985 F.2d 629, 634 (1st


                                          -9-
Cir. 1993) (“A conspiracy conviction will not be sustained if the

government's evidence shows that a defendant ‘was indifferent to

the   [conspiracy's]   outcome   altogether.’”)    (citation       omitted).

Whatever Portalla’s motives for particular phone sales to other

customers, however, the fact remains that Portalla sold cell phones

to the Carrillo conspirators for the express purpose of enabling

them to avoid police detection of their drug trafficking, and his

intent to foster the Carrillo conspiracy is corroborated by his

decision to provide the Carrillos and their confederates with

admittedly false employment credentials.          See United States v.

Garcia-Torres, 280 F.3d 1, 4 (1st Cir. 2002) (noting that the

provider of even a “peripheral service” can be held liable as a

coconspirator where “he knew both that the drug conspiracy existed

and that the peripheral service being furnished was designed to

foster the conspiracy”).

           Portalla points to evidence that arguably implies that he

affirmatively   determined   not    to    participate   in   the    Carrillo

conspiracy, such as his statements that he had once advised the

Carrillos to “go legit,” or “let me stay far away. I don’t want

nothing to do with [the drug dealing].”         First, whether Portalla

in fact made these statements to the Carrillos plainly constituted

a credibility determination for the jury.         See United States v.

Edelkind, 467 F.3d 791, 793 (1st Cir. 2006), cert. denied, 127 S.

Ct. 1921 (2007).       Second, neither statement is necessarily or


                                   -10-
inherently exonerative.         The latter statement, for example, might

not connote Portalla’s desire to refrain from participation in the

drug conspiracy, but merely Portalla's desire that the Carrillos do

their utmost to conceal his participation in it.               “‘Neither juries

nor judges are required to divorce themselves of common sense,’

where, as here, the appellant[s'] portrayal of himself as an

innocent bystander[] is ‘inherently unbelievable.’”               United States

v. Cuevas-Esquival, 905 F.2d 510, 515 (1st Cir. 1990) (citations

omitted).

            Finally, Portalla’s citation to cases such as United

States v. Aponte, 905 F.2d 491 (1st Cir. 1990), is unavailing.                 In

Aponte, for example, we found insufficient evidence to support a

conspiracy conviction where the defendant asked to join in the

conspiracy, but was refused, then introduced the conspirators to

another person who joined the conspiracy.                 Id. at 491.          We

concluded that, despite defendant’s act of introducing another

potential      coconspirator    to   the    conspiracy,   the    conspirators’

refusal   to    allow    defendant    to   participate    in    the   conspiracy

necessarily rendered him “indifferent” because it prevented him

from   having    any    stake   in   the   conspiracy’s   outcome.       Id.   By

contrast, here the government adduced evidence that Portalla was

eagerly accepted into the Carrillo conspiracy, and repeatedly

provided it with services essential to its success.               We therefore

affirm Portalla’s conspiracy conviction pursuant to 21 U.S.C. §


                                       -11-
846.

B.     The Money Laundering Counts

            Portalla    maintains     that    the     government      adduced

insufficient evidence to support his conviction under the two

money-laundering counts because Monteiro never told him that the

$600 that he used to purchase the four throwaway cell phones

constituted drug proceeds, nor was that sum of money sufficient to

infer any such an illegal provenance.           See 18 U.S.C. § 1956(a)

(requiring that the government prove, inter alia, that the property

used in the money-laundering transaction be represented as drug

proceeds).      We disagree.

            The government need not establish that Monteiro expressly

stated that the $600 constituted drug proceeds, provided that the

totality of the circumstances, as revealed by all the evidence,

would lead a reasonable person to draw that conclusion. See United

States v. Castellini, 392 F.3d 35, 46 (1st Cir. 2004); United

States v. Kaufmann, 985 F.2d 884, 893 (7th Cir. 1993).             Monteiro

presented himself to Portalla as a drug dealer, expressed his

interest   in    purchasing    “throwaway”   phones   under   false    names,

boasted that he could afford courtside seats for the Celtics, and

expressly admitted to Portalla that he had considered laundering

money through the Carrillos’ pool hall. Under these circumstances,

the jury rationally could find that Portalla reasonably would have

inferred that Monteiro was plowing his illicit drug profits back


                                    -12-
into his drug business.    Cf. id. at 893-94 (finding sufficient

evidence on “representation” element where car buyer stated he was

a drug dealer, and that he wanted to buy the car with cash, using

a false name).   We accordingly affirm Portalla’s money-laundering

convictions pursuant to 18 U.S.C. § 1956(a).

          Affirmed.




                               -13-